Citation Nr: 1449469	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This matter initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the VA Regional Office (RO) in St. Petersburg, Florida.

This issue was previously before the Board in November 2012 and September 2013, at which time it was remanded for additional development.  The matter is now returned to the Board for further appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran did not engage in combat against enemy forces and his alleged in-service stressor has not been independently verified.

2.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to active military service or events therein; there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.



CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in September 2014.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA and private treatment records, Social Security records, the reports of VA examinations, and various lay statements and photographs from the Veteran.

During the May 2012 Travel Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2).

Pursuant to the Board's prior remands, VA has given the Veteran an opportunity to submit additional evidence and information in support of his appeal, and the Veteran has not made VA aware of any additional evidence that VA has yet to attempt to obtain before the claim can be fairly decided.  The Veteran was afforded an adequate VA psychiatric examination in May 2013, and the examination report has been associated with the claims file.  Following both the November 2012 and September 2013 Board remands, VA attempted to corroborate the claimed stressor by acquiring records from the U.S. Army Crimes Records Center pertaining to criminal sexual assault in Karlsruhe, Germany.  The U.S. Army Crimes Records Center was unable to obtain any evidence corroborating the Veteran's claim, and a formal finding of lack of information required to corroborate stressors associated with the claim was issued by the Appeals Management Center in August 2014 which outlined the efforts made to obtain this information.  All evidence associated with the claims file was reviewed prior to the issuance of the September 2014 supplemental statement of the case.  Hence, the Board finds that the Appeals Management Center has substantially complied with all prior remand instructions, and no further action is warranted.  See D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2014).  A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. App. 163.  Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The regulations governing PTSD were amended, effective July 13, 2010.  38 C.F.R. § 3.304(f)(3).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  In this case, the Veteran has not alleged any stressors related to a fear of hostile military or terrorist activity, and this provision is therefore inapplicable.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The law provides, however, that the Board is not required to accept a veteran's uncorroborated account of his or her active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept a veteran's statements regarding his alleged symptoms, including nightmares, flashbacks, and other difficulties associated with active service, if the Board does not find the statements regarding symptoms to be credible.

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran attests that he developed PTSD after witnessing the sexual assault of a young German female by numerous U.S. military personnel.  In written statements and in his May 2012 Board hearing, the Veteran explained that while stationed in Germany between 1966 and 1968, he walking through the woods near the Rhine River taking photographs, when he discovered an unconscious girl was lying on the ground, being repeatedly assaulted over a period of several days by many servicemen.  The Veteran stated that he photographed the incident, but that later he was either threatened or had his negatives taken away by two men in plain clothes who could have been military police.

The Veteran's personnel records indicate that he was stationed in Europe in November 1966.  In May 1968, his unit was transferred to Fort Huachuca, Arizona.  The Veteran's service treatment records are silent for any treatment or complaints related to a psychiatric disorder.  A June 1968 treatment note indicates that the Veteran had been experiencing loss of appetite and weight loss.

The Veteran has submitted photographs of the German town in which he was stationed and e-mails received from other members of his military unit.  In one e-mail, he asked his former fellow soldier if he was aware of the assault of a German girl during service.  The former fellow soldier responded that he had "heard something back then" about such an incident, but that he was not involved.

VA has attempted to acquire records that would corroborate the Veteran's assertions.  In August 2014, VA issued a formal finding of lack of information required to corroborate stressors associated with the claim for service connection for PTSD.  While the U.S. Army Crime Records Center was able to obtain records pertaining to the rape of a German civilian which occurred in November 1968, the Veteran's personnel records clearly indicate that he was transferred from Germany to Fort Huachuca in May 1968, and therefore this incident cannot be the event which the Veteran has described.  The U.S. Army Crime Records Center was otherwise unable to provide any corroboration of the Veteran's claimed stressor.

In an August 2008 psychological evaluation of a private psychologist, the Veteran reported his claimed stressor, namely witnessing the sexual assault of the German civilian by multiple US military personnel.  Following examination of the Veteran, the psychologist diagnosed the Veteran with PTSD, paranoid schizophrenia, panic disorder with agoraphobia, and mood disorder.  The Veteran's Axis II diagnoses included personality disorder and paranoid and schizotypal personality features.  The psychologist noted that the Veteran had been unable to isolate approximate dates or time frames for many of the events in which he was involved.  The psychologist concluded that the Veteran's current assessment was consistent with the presence of PTSD, panic disorder, and depression in that the Veteran described the re-experiencing, avoidance, and hyperarousal symptoms found in individuals with PTSD.  The psychologist also noted that severe personality pathology and symptoms consistent with paranoid schizophrenia were also demonstrated.  The psychologist concluded that the Veteran's symptoms were service-connected and severe.

In December 2008 and April 2009, the Veteran received follow-up counseling from the private psychologist and was diagnosed with PTSD, schizophrenia, panic disorder with agoraphobia, and mood disorder.

In a January 2009 report of VA general examination by a physician, the Veteran was diagnosed with, in pertinent part, major depression and "severe psychological and psychiatric disorder, including paranoid schizophrenia."  The examiner commented that the Veteran had a long history of psychiatric and psychological problems.  The Veteran reported seeing a girl raped in Germany, and the examiner noted that the Veteran's symptoms could possibly be PTSD.  The examiner described the Veteran as highly agitated, with tangential speech and severe paranoia.

The Veteran has subsequently received additional VA treatment for psychiatric disorders.  He has been variously diagnosed with PTSD, dysthymic disorder, major depressive disorder, depression with paranoia, panic disorder, mood disorder, and schizotypal personality.  On several occasions he has reported having ongoing distress and preoccupation with having witnessed the rape of a young girl while stationed in Germany.  He has also reported on numerous occasions having feelings of anxiety, isolation, and paranoia, insomnia, and low energy that are related to other stressors in his personal life.

In May 2013 the Veteran underwent a VA psychiatric examination with a psychologist.  The examiner reviewed the claims folder and performed an in-person examination of the Veteran.  The examiner interviewed the Veteran, and in the examination report provided a thorough discussion of his military and medical history.  The Veteran reported witnessing the rape of an underage girl by a group of men in Germany.  The examiner found that this stressor did not meet Criterion A for the diagnosis of PTSD, and explained that the alleged stressor had not been verified by the RO.  The examiner further noted that the Veteran was "an unreliable informant" with "overendorsement of symptoms" which was "suspicious of malingering for secondary gain purposes," and therefore he did not find the Veteran's lay statements to be a credible report of the event.  The examiner also noted that the Veteran reported taking photographs of the event and that his action at the time of the supposed event "does not suggest he was traumatized by it."  The examiner further found that the Veteran did not meet the other required criteria for a diagnosis of PTSD, as he did not persistently re-experience the traumatic event, he did not have persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and he did not have persistent symptoms of increased arousal.

The examiner noted that the Veteran did have depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory, or stereotyped speech, and paranoid ideation.  He noted that the Veteran's symptoms only had their onset after his 2007 motor vehicle accident, and that these symptoms were therefore not likely attributable to an event during his service 40 years earlier.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and provided a diagnosis of mood disorder.  He ultimately opined that the Veteran's current clinical symptoms were not caused by or a result of military service, and that there was no objective medical evidence of any mental disorder in service or within 18 months of discharge.

After reviewing all the evidence of record, the Board finds that there is no credible evidence supporting that the reported in-service stressor event occurred.  The Veteran has asserted that he was traumatized by witnessing the assault of another person while in a non-combat position, with no involvement of fear of hostile military or terrorist activity.  Therefore, the recent amendments to 38 C.F.R. § 3.304 described above are not for application.  As the Veteran was not engaged in combat with the enemy, credible supporting evidence of the stressor event is necessary in order to grant service connection, and the appellant's lay statements alone cannot, as a matter of law, establish the occurrence of the stressor.  See Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. 163.

The e-mail submitted by the Veteran in which a former fellow soldier states that he had "heard something" about a girl being taken advantage of in Germany is not sufficient to corroborate the Veteran's assertions.  The e-mail includes no dates or details regarding the incident, and the author himself clearly indicates that he did not see the event or know anything about it beyond rumor.  It is possible that the statement could be referring to the November 1968 assault that was documented by the U.S. Army Crime Records Center, or to another incident involving a German girl.  It does not provide any verification that the Veteran was present for such an event.

The Veteran has not provided a consistent or credible account of the event that he claims led to PTSD.  He was unable to provide a date of the event, placing it anywhere between 1966 and 1968, yet contends that his treatment for weight loss in June 1968 was a direct result of his psychological trauma.  His telling of the assault often varies.  He has at times stated that the girl was killed in the attack, but also suggested that she is still alive in Germany and may have had a child afterwards.  He has written that men in plain clothes took away his negatives and threatened him, but at the May 2012 Board hearing, he stated that he had the negatives in his possession but was unwilling to provide them because it could be damaging to the veterans who participated in the assault.  After considering all the evidence, the Board finds that the Veteran's statements concerning the in-service stressor are not credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the Board as fact finder).

Furthermore, even if the Veteran's claimed in-service stressor had been verified, the most probative evidence of record shows that he does not have a current diagnosis of PTSD.  When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Owens, 7 Vet. App. at 433.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the most probative evidence of record is that of the May 2013 VA psychologist.  This examiner performed a thorough review of the claims file and the Veteran's medical records and conducted an in-person examination of the Veteran.  She provided a thorough explanation for her findings that was consistent with the other evidence of record.  The examiner found that not only was the Veteran's claimed stressor insufficient to meet Criterion A, but he did not meet any of the other required criteria for a diagnosis of PTSD, including persistent re-experiencing of the traumatic event, persistent avoidance of stimuli, and persistent symptoms of increased arousal.  The examiner found that the Veteran's symptoms instead supported a diagnosis of mood disorder, and that this disorder, which had its onset many years after the Veteran's service, was less likely than not related to his military service.  The Board finds the May 2013 VA examination report to be highly probative evidence regarding the Veteran's current psychiatric diagnosis and its etiology.

While the Veteran's private psychologist provided an August 2008 psychological evaluation in which he found that the Veteran had a diagnosis of PTSD that was related to service, the Board does not find this evaluation to be as probative as that of the May 2013 examiner.  The August 2008 psychologist's report was not based on a review of the Veteran's claims file, including his medical records or service treatment records.  The psychologist was therefore reliant only on the Veteran's lay statements regarding his uncorroborated witnessing of a rape and was unaware of the medical records which indicated that the Veteran did not manifest psychiatric symptoms until 2007, after he experienced a severe motor vehicle accident.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value).  The psychologist also did not provide an explanation of how the Veteran's claimed stressor was sufficient to support a diagnosis of PTSD.  The Board therefore finds that this evaluation has less probative value than the May 2013 examination report, and is therefore insufficient to establish that the Veteran has a current diagnosis of PTSD or other disorder that is related to military service.

The Board notes that the Veteran's VA treatment records contain numerous indications that the Veteran had been treated for PTSD in the past, and this diagnosis is sometimes given by his treating medical professionals.  These diagnoses are not, however, accompanied by a thorough evaluation of whether the Veteran meets the DSM-IV criteria for PTSD, but instead appear to be included "by history."  The Board emphasizes that such notations in the Veteran's VA treatment records are not sufficient to establish a current diagnosis of PTSD, as such a diagnosis must be in accordance with the criteria of the DSM-IV.  38 C.F.R. § 4.125(a).  References to PTSD "by history" are likewise not current diagnoses, but are taken from prior records or self-reported medical history.

Central to any service connection claim is a current diagnosis of the claimed disorder.  In the current case, the weight of the probative evidence indicates that the Veteran's symptoms do not meet the DSM-IV criteria for a diagnosis of PTSD.  The law limits entitlement for service-related diseases and injuries to cases where an underlying in-service incident has resulted in the claimed current disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a present disability, there is no valid claim.  See Degmetich, 104 F.3d 1328; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran does, however, have other valid psychiatric diagnoses provided by competent psychiatrists and psychologists, but these disorders have not been shown by any competent medical evidence to be related to his service.  The May 2013 examiner diagnosed the Veteran with mood disorder, but also opined that this disorder was unrelated to his military service.  The Veteran's treating medical professionals have also diagnosed him with a variety of other disorders, including dysthymia and schizotypal personality.  While they have noted that the Veteran has had bad dreams and preoccupation with thoughts that are related to his claimed military experience, not one of these medical professionals have stated that the Veteran's current psychiatric disorders were caused by or otherwise etiologically related to his military service.  Thus, the majority of the most probative medical evidence of record indicates that the Veteran has a current psychiatric disorder other than PTSD, but that there is no nexus connecting that disorder to his service.

To the extent that the Veteran has asserted that he has PTSD or a psychiatric disorder other than PTSD that is a result of his military service, the Board recognizes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a diagnosis of a psychiatric disability, including PTSD, requires not just observation of certain symptoms, but also specialized training to diagnose psychiatric disorders.  Additionally, a probative medical opinion on the etiology or underlying causes of any other psychiatric condition likewise requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether he currently has or has ever suffered from PTSD or whether his currently diagnosed other psychiatric disorders were caused by or otherwise related to his military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Hence, his assertions in this regard do not constitute competent and persuasive evidence in support of the claim for service connection.

Furthermore, the Board has also considered whether service connection for a psychiatric disorder is warranted on a presumptive basis.  Psychosis shall be presumed to have been incurred in service when a veteran has served continuously for 90 days or more during a period of war and it manifests to a degree of 10 percent or more within one year from termination of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no evidence that the Veteran was diagnosed with or was otherwise shown to have a psychiatric disorder during service or within one year from termination of service, nor has the Veteran alleged that he had any medical treatment for a psychiatric disorder at that time.  Therefore, this presumption is inapplicable in the current case. 

In short, there is no competent and probative evidence showing that the Veteran has a valid, current diagnosis of PTSD based on a corroborated stressor or that he has had a diagnosis of another psychiatric disability which has been connected through competent and probative evidence to his service, either directly or presumptively.  Accordingly, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


